Citation Nr: 1025328	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to an initial disability rating in excess of 10 
percent for schizophrenia.

5.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from January 1969 
to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
that, in part, denied service connection for the disabilities 
indicated on the cover sheet.  

In October 2009, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The case was previously before the Board in December 2009, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately, the medical evidence obtained was 
inadequate.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The December 2009 Board decision granted service connection for 
schizophrenia.  A March 2010 RO rating decision effectuated the 
grant of service connection and assigned a 10 percent disability 
rating effective February 23, 2005.  In April 2010, the Veteran 
filed timely Notice of Disagreement (NOD) with respect to the 10 
percent disability rating assigned.  A Statement of the Case 
(SOC) has not been issued, with respect to the issue of 
entitlement to an initial disability rating in excess of 10 
percent for schizophrenia.  This must be done.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where notice 
of disagreement is filled with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue to 
the RO to issue statement of the case).

In his April 2010 NOD, the Veteran also asserted a claim for 
TDIU.  He claims that his service-connected disabilities, 
specifically his service-connected schizophrenia, render him 
unemployable.  This issue requires adjudication.  

The Veteran's primary claim is for service connection for a 
bilateral shoulder disorder, a cervical spine (neck) disorder, 
and a lumbar spine disorder.  He specifically claims that during 
active service he fell from a telephone pole approximately 60 
feet in height resulting in these current disabilities.  At other 
times he has asserted that he fell in roughly two 30 foot 
increments.  He specifically claims that his injuries were 
manifest as a result of him catching himself during the fall with 
his left hand, thus injuring his left shoulder at the time.  
These arguments constitute a claim for service connection on a 
direct basis.  

As noted in the prior remand, service connection is already in 
effect for a left shoulder disability identified as neuropathy of 
the left axilla nerve with atrophy of the left deltoid muscle, 
presently rated at a noncompensable (0%) disability rating.  The 
Veteran's service treatment records do reveal diagnoses of 
myositis of the left shoulder along with some symptoms of neck 
pain.  He has also asserted a claim for secondary service 
connection, claiming that his service-connected left shoulder 
disability has caused him to develop cervical and lumbar spine 
disabilities.  

The Veteran had active duty from January 1969 to January 1973.  
The evidence of record reveals that the Veteran was injured in a 
motor vehicle accident after service in August 1988.  Private 
hospital records reveal that he incurred numerous fractures 
including the right clavicle and the left pelvic ring at that 
time.  

In December 2009, the Board remanded the case so that the Veteran 
could be accorded a Compensation and Pension examination with 
respect to his claims for service connection.  The remand was 
very direct in referring the examining physician to specific 
medical evidence of record to review, including the service 
treatment records which did not show contemporaneous evidence of 
any fall injury during service, and the 1988 private medical 
records related to the motor vehicle accident.  

In December 2009, the ordered VA Compensation and Pension 
examinations of the Veteran were conducted.  While the examining 
physician indicated on the examination report that "c file was 
reviewed," the discussion and rationale in the examination 
reports indicates otherwise.  The examination reports essentially 
show that the physician merely transcribed the Veteran's 
allegations of a 60 foot fall injury during service and then 
offered an etiology opinion based solely on those facts.  The 
examination report, and the physician's opinion and rationale, 
contained no reference to, or discussion of, the medical records 
identified by the Board.  The lack of apparent review and 
discussion of the relevant medical evidence and history make the 
examination report, and medical opinions expressed therein, 
inadequate.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1. Issue the appellant and his 
representative an SOC on the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for 
schizophrenia.  Inform the appellant that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal with respect to this issue.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2009).  If a timely substantive appeal is 
filled with respect to this issue, the 
case must be returned to the Board for 
further appellate consideration of this 
issue.

2.  Return the case to Jose Corvera, M.D., 
the VA physician who conducted the 
December 2009 Compensation and Pension 
examination.  The examiner is to review 
the medical evidence of record with 
attention to the service treatment records 
showing symptoms of left shoulder and neck 
pain and the private medical records 
related to a motor vehicle accident in 
1988.  

The physician is informed that the service 
treatment records show evidence of 
symptoms of left shoulder and neck pain 
during service, but no contemporaneous 
evidence showing a fall injury of 30 to 60 
feet.  The examiner is informed that 
private medical records show that the 
Veteran was injured in a motor vehicle 
accident after service resulting in: left 
femur fracture, right femur fracture, 
closed head injury, right tibial fracture, 
right clavicle fracture, and left pelvic 
ring fracture.  

The examiner should provide an opinion as 
to the etiology of any shoulder and spine 
disability found to be present.  
Specifically:

*	Does the Veteran have any current 
orthopedic disability of the 
shoulders?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current cervical spine or lumbar 
spine disability diagnosed is related 
to active service, or symptoms of 
left shoulder and neck pain noted 
during service?

*	Is it at least as likely as not that 
any current cervical spine or 
shoulder disability is related to, or 
aggravated by, the Veteran's service-
connected neuropathy of the left 
axilla nerve with atrophy of the left 
deltoid muscle?   

*	Is it at least as likely as not that 
any current shoulder disability is 
related to the Veteran's active 
military service or the service-
connected neuropathy of the left 
axilla nerve with atrophy of the left 
deltoid muscle?

The claims folder and this remand must be 
made available and reviewed by the physician, 
and he should provide a complete rationale 
for all conclusions reached.  The physician 
must discuss the medical evidence of 
record, including the 1988 private 
records related to the post-service 
injuries, with respect to the rationale 
for any etiology opinion rendered.   

3.  If the above noted physician is 
unavailable, then forward the case to a VA 
physician of the appropriate specialty for 
review and medical opinions as indicated 
above.  If the medical opinions requested 
cannot be rendered without examination of the 
Veteran, then the appropriate examination 
should be ordered.  

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical report does not include 
adequate responses to the opinions 
requested, and adequate discussion of the 
evidence of record, it must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following completion of the above, 
readjudicate the Veteran's claims for 
service connection and then adjudicate the 
claim for TDIU.  If any benefit on appeal 
remains denied, a Supplemental Statement of 
the Case should be issued, and the Veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

